UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

SUEDROHRBAU SAUDI CO. LTD., and NACAP
PIPELINE & ENERGY BETEILIGUNGS GMBH
(NPLE),                                            MEMORANDUM & ORDER
                                                   19-CV-5130(EK)(LB)
                       Plaintiffs,

                -against-

RIAD BAZZI and SOUAD BAZZI,

                       Defendants.

------------------------------------x

ERIC KOMITEE, United States District Judge:

            This is an action by a Saudi pipeline contractor,

Suedrohrbau Saudi Co. Ltd. (“SRB”), and its five-percent

shareholder, NACAP Pipeline & Energy Beteiligungs GmbH

(“NACAP”), against a former employee of SRB and his wife.

Defendant Riad Bazzi was an “Area Manager” for SRB, and despite

the relatively modest title, he apparently possessed vast

corporate authority:    SRB alleges that he was “entirely and

solely responsible for managing the day-to-day operations of the

company.”   Am. Compl. ¶ 7, ECF No. 15.        Among other things,

Bazzi was responsible for “negotiating and signing on behalf of

SRB all contracts for oil and gas projects, and the execution of

those SRB projects, including the selection and management of

all suppliers and contractors.”          Id.




                                     1
            According to SRB and NACAP, Bazzi exercised these

powers faithlessly: over the course of many years, he conspired

with SRB’s suppliers to concoct phony invoices, id. ¶¶ 47-50,

diverted payments into his own accounts, id. ¶¶ 48, 66, 69-71,

73, and took kickbacks from suppliers.      Id. ¶¶ 46, 66, 70-71,

81.   The scheme, it is alleged, had a devastating effect on

SRB’s financial position.    See Pls.’s Affidavit of Heiko H. Koop

¶ 8, ECF No. 27-6 (“Koop Aff.”).

            SRB and NACAP say that Bazzi’s actions amount to the

conduct of a racketeering enterprise, in violation of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”).

E.g., id. ¶¶ 90-126.    The RICO claims (for conspiracy and

substantive liability) allege predicate acts of mail and wire

fraud, transport and receipt of stolen money, and travel in aid

of racketeering.    The Plaintiffs also allege the violation of

several state laws: fraud, breach of fiduciary duty, unjust

enrichment, and civil conspiracy.      In addition to suing Riad

Bazzi, they bring suit against his wife Souad Bazzi, asserting

unjust-enrichment and civil-conspiracy claims based on her

receipt of proceeds from the scheme.

            The Bazzis now move to dismiss.    They contend, first,

that neither SRB nor NACAP has standing to sue, and that this

action should therefore be dismissed pursuant to Fed. R. Civ. P.

12(b)(1).    Next, they contend that the RICO claims must be

                                   2
dismissed because (a) the RICO provisions at issue do not apply

extraterritorially, and Plaintiffs do not plausibly allege a

domestic injury, and (b) the statute of limitations on the RICO

violations has in any event elapsed.   As to Plaintiffs’ state-

law claims, the Bazzis contend that the Court should apply

Saudi, not New York, law, and that Saudi law mandates dismissal.

Even if New York law applies, the Defendants assert, the state-

law claims should still be dismissed under Rule 12(b)(6).

          For the reasons set forth below, I conclude that NACAP

lacks standing to sue.   I assume (without deciding) that SRB has

the legal capacity to sue, but nevertheless dismiss SRB’s RICO

claim for failure to allege a domestic injury, as required by

Bascuñán v. Elsaca, 927 F.3d 108 (2d Cir. 2019).   With no

federal claim remaining, I turn to the question of whether the

state claims should proceed.   The threshold issue on that front

is whether diversity jurisdiction exists, or whether the state-

law claims are dependent on the Court’s exercise of supplemental

jurisdiction (which I would decline in the absence of a

surviving federal claim).   E.g., Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 n.7 (1988) (“[I]n the usual case in

which all federal-law claims are eliminated before trial, the

balance of factors to be considered under the pendent

jurisdiction doctrine — judicial economy, convenience, fairness,




                                 3
and comity — will point toward declining to exercise

jurisdiction over the remaining state-law claims.”).

            I remain unconvinced, at this point, that the Court

has jurisdiction to entertain the state-law claims at all, given

the relatively thin allegations in the Amended Complaint

concerning the Defendants’ domicile and the dueling affidavits

submitted thereafter.    And the Court must, of course, confirm

that jurisdiction lies before reaching the state-law claims.

E.g., Wynn v. AC Rochester, 273 F.3d 153, 157 (2d Cir. 2001)

(before deciding any cause of action, federal courts are

required to determine that the case is properly within their

subject-matter jurisdiction).     Accordingly, I dismiss the

Defendants’ motion regarding the state-law claims, pending a

hearing on jurisdiction and without prejudice to refile the

motion if diversity is established.

                                   Background

            The following facts are taken from the Amended

Complaint, unless otherwise noted, and assumed to be true for

purposes of this Order.      Riad Bazzi worked for SRB between 1990

and 2014.    Am. Compl. ¶ 7.   In 2001 Bazzi was promoted to “Area

Manager,” a position he held until he left the company in late

2014; he was also a member of SRB’s four-person “Board of

Managers.”    Id. ¶¶ 5, 7.   As described above, Bazzi was

responsible for, among other things, overseeing and approving

                                    4
all contracts between SRB and its suppliers.         Id. ¶ 7.   As part

of these responsibilities, Bazzi contracted with ten companies —

Plaintiffs call them the “Riyadh Suppliers” — to provide “spare

equipment parts, consumable materials and supplies” to SRB.           Id.

¶¶ 19, 34-35.    However, these businesses were allegedly shams,

operating from one-room offices and without warehouse

facilities.    Id. ¶¶ 39-40.   Instead of providing legitimate

supplies, the Riyadh Suppliers “overcharge[d] SRB for goods and

services not actually needed (or delivered) or for prices

significantly higher than any reasonable market price.”         Id.

¶ 35.   Plaintiffs allege this was done to profit Bazzi and his

accomplices (certain fellow SRB employees).         Id. ¶¶ 34-35

           The Amended Complaint describes, for example, how one

SRB employee prepared hundreds of sham invoices purporting to

come from the Riyadh Suppliers.        Id. ¶ 47.   Bazzi authorized

payment of these invoices, which totaled $1.9 million in value.

Id.   In another instance, Bazzi signed off on invoices falsely

stating that certain supplies were delivered; that payment was

then delivered to an SRB employee, not the suppliers, who was

participating in the scheme.     Id. ¶ 48.     In all, the Amended

Complaint alleges that between 2000 and 2014, SRB paid the

Riyadh Suppliers more than $100 million, with Bazzi and his

accomplices allegedly skimming $60 million in overpayment and

kickbacks.    Id. ¶¶ 44, 46.

                                   5
            Plaintiffs allege that Bazzi propagated this fraud in

part from New York.      Between 2008 and 2011, while he was working

for SRB, Bazzi traveled back and forth from the Middle East to

New York, where his family was living.       Id. ¶¶ 7, 80.   Between

2012 and 2014, Bazzi lived “part time” in an apartment he and

his wife had purchased in Brooklyn.      Id.    The Amended Complaint

avers that Bazzi was in New York for several periods in 2013 and

2014, id. ¶ 80, and that he moved “permanently” to Brooklyn in

August 2014.    Id.   Bazzi was allegedly “engaging in and

directing the criminal schemes” from New York over those six

years, including by causing SRB to enter into various fraudulent

supply contracts.     Id. ¶¶ 80, 112.   He also transferred funds

generated from the fraud out of SRB accounts in Saudi Arabia and

into U.S. accounts belonging to himself and his family.        Id.

¶ 69.

            Plaintiffs allege that in the course of the scheme,

Bazzi moved millions in embezzled funds between various bank

accounts and purchased properties in Saudi Arabia, Lebanon, and

New York.    Id. ¶ 32.   His wife allegedly received expensive

jewelry purchased with embezzled funds, as well as millions of

dollars in her bank accounts.     Id. ¶ 2.     Bazzi is also alleged

to have concealed the entirety of this fraud well after he left

the company in December 2014, including while living in New

York.   See, e.g., id. ¶¶ 7, 56-59, 61-62, 87-88.

                                    6
                     Capacity to Sue and Article III Standing

            Defendants contend that neither Plaintiff has standing

to bring this case.       SRB lacks standing, they argue, because it

is a “defunct entity that has not been operating for six years.”

R. Bazzi’s Br. in Support of the Mot. to Dismiss at 10, ECF No.

27-1 (“R. Bazzi’s Mot.”).       NACAP lacks standing, they argue,

because it sustained no direct injuries, and its parent-

subsidiary relationship with SRB is insufficient to confer

standing.       For the reasons set forth below, I conclude that

NACAP lacks standing and dismiss that entity.       I defer decision

on the question of SRB’s capacity to sue to a (somewhat) later

date.

A.      NACAP

            NACAP owns five percent of SRB’s equity.     This is, in

itself, insufficient as a matter of law to confer standing; it

is axiomatic that corporate parents cannot generally bring suit

for injuries to their subsidiaries.       See BNP Paribas Mortg.

Corp. v. Bank of Am., N.A., 778 F. Supp. 2d 375, 420 (S.D.N.Y.

2011) (parent company could not sue for injuries suffered by its

subsidiary); Clarex Ltd. v. Natixis Secs. Am. LLC, No. 12-CV-

0722, 2012 WL 4849146, at *6 (S.D.N.Y. Oct. 12, 2012) (“It is

black-letter law that one corporation cannot assert an

affiliate’s legal rights.”); see also Deborah A. DeMott,

Shareholder Deriv. Actions: L. & Prac. § 2:2 (2020-2021) (“[A]s

                                     7
a general proposition, injury done to a subsidiary does not

create a claim that may be asserted in a direct action by the

subsidiary’s parent corporation . . . .”).

            Plaintiffs conceded as much in a prior submission in

this case.    Pls.’s Resp. to R. Bazzi’s Pre-motion Conference

Request at 1, ECF No. 20 (agreeing with the principle that “a

parent cannot sue for damages to a subsidiary and vice versa”).

In opposing dismissal, NACAP argues that it “is suing based on

its own direct injuries.”       Pls.’s Opp. Br. to R. Bazzi’s Mot. at

10, ECF No. 27-3.      But it does not specify what those injuries

are, and the Amended Complaint is devoid of any factual content

alleging a direct injury to NACAP.         See Am. Compl. ¶ 6 (sole

fact in the Amended Complaint specific to NACAP is that it “owns

5% of SRB”).    NACAP also argues that its status as a five-

percent shareholder of SRB means that Bazzi, as a director of

SRB, “owed a fiduciary duty” to NACAP.          Pls.’s Opp. Br. to R.

Bazzi’s Mot. at 11.      Whether this is true or not, 1 it does not



      1 It has not always been clear that a corporate executive’s fiduciary
duties run to individual shareholders, as opposed to the corporation itself.
As one treatise put it, in the context of the close corporation:

      That corporate directors and officers owe a fiduciary duty to their
      corporation is, of course, well established. Some early decisions
      and even an occasional recent decision treat this duty as running
      only to the corporation, not to its shareholders. Most recent
      decisions and some statutes, however, affirm that this duty is owed
      to the corporation's shareholders as well as to the corporation
      itself.




                                      8
confer standing on NACAP to sue.         See, e.g., BNP Paribas, 778 F.

Supp. 2d at 420     (parent company could not sue for injuries

suffered by its subsidiary); Bank of Am. Corp. v. Lemgruber, 385

F. Supp. 2d 200, 224 (S.D.N.Y. 2005) (“A corporate officer or

director generally owes a fiduciary duty only to the corporation

over which he exercises management authority, and any breach of

fiduciary duty claims arising out of injuries to the corporation

in most cases may only be brought by the corporation itself or

derivatively on its behalf”); 10 A.L.R. 6th 293 (2006) (“It has

been a fundamental principle of corporate law that when a third

party causes harm to a corporation, if the corporation does not

bring an action for compensation, a shareholder may not proceed

by way of a direct action to seek such recovery.           Rather, it

must bring a derivative action, acting on behalf of the

corporation.”).

           The cases NACAP relies on are not to the contrary.

Manson v. Stacescu is distinguishable because it involved

shareholders found to suffer an injury “separate and distinct”

from that sustained by the corporation.         11 F.3d 1127, 1132 (2d




James Cox & Thomas Hazen, Treatise on the Law of Corporations § 14:16 (3rd
Ed.) (internal citations omitted). Here, of course, any fiduciary duty would
arise as a matter of Saudi, not New York, law, and Plaintiffs have cited no
authority on this point. Regardless, individual shareholders do not
generally have standing to sue in their individual capacity for harm to the
corporation, for the reasons that follow.

                                     9
Cir. 1993).    The court in Henneberry v. Sumitomo Corp. of

America made the same distinction, noting that a shareholder can

maintain a separate right of action only where the shareholder’s

injury resulted from a duty “independent of and extrinsic to”

the duty owed to the corporate entity itself.           415 F. Supp. 2d

423, 439-40 (S.D.N.Y. 2006).        NACAP has established no

independent duty that Bazzi owed to it.          If the purported

fiduciary duty arose under Saudi law, Plaintiffs have not said

how or why.    Accordingly, NACAP is dismissed.

B.    SRB

            Defendants contend that SRB is a defunct entity and,

as such, lacks the capacity to bring suit. 2         In support of this

assertion, they have submitted two declarations from Haider Ala

Hamoudi, a law professor at the University of Pittsburgh.

Professor Hamoudi declares that “[b]ased on the materials that I

have reviewed, I believe that SRB Saudi is no longer in

operation” and therefore “has no standing to sue under Saudi




      2 The parties agree that Saudi law governs the question of SRB’s
capacity to sue. This is because SRB is a foreign LLC registered in Saudi
Arabia. See R. Bazzi Mot. at 10; Fed. R. Civ. P. 17(b)(3) (for
unincorporated entities, “[c]apacity to sue or be sued is determined . . . by
the law of the state where the court is located”); N.Y. L.L.C. Law § 801
(“[T]he laws of the jurisdiction under which a foreign limited liability
company is formed govern its organization and internal affairs and the
liability of its members and managers.”).




                                     10
law.”    Defs.’s Suppl. Decl. of Professor Haider Ala Hamoudi ¶ 2,

ECF No. 27-8 (“Hamoudi Suppl. Decl.”).     The declarations marshal

the evidence — largely circumstantial — leading him to conclude

that SRB no longer has legal personhood.     He cites, among other

things, the revocation of various of SRB’s business licenses,

Defs.’s Decl. of Professor Haider Ala Hamoudi ¶ 51, ECF No. 28-2

¶ 51 & Exhibit H; the court-ordered seizure and auction of SRB’s

assets, Hamoudi Suppl. Decl. ¶ 15 & Exhibit 3; and that a Saudi

court was unable to locate SRB as of 2018, id. ¶ 14 & Exhibit 5.

            Professor Hamoudi acknowledges, in his supplemental

declaration, that SRB’s shareholders resolved in 2014 to

continue the company and honor its debts, as required under

Saudi law for LLCs experiencing certain financial distress.      Id.

¶¶ 22-24.    But he opines that Saudi law is not “rigid and

formalistic,” and that a Saudi court “would, in [his] view”

declare the 2014 resolution to be “ineffective” as a result of

SRB avoiding its obligations to creditors over the past six

years.    Id. ¶ 29.   Based on Professor Hamoudi’s declarations,

Defendants contend that “as a matter of law, the Company has

been terminated.”     R. Bazzi’s Reply Br. at 7, ECF No. 27-7.

Plaintiffs vigorously oppose this contention.

            Given that the disposition of the capacity issue

involves complicated issues of fact and Saudi law, I conclude

that it would be more efficient to assume without deciding, for

                                  11
the moment, SRB’s capacity to sue, and to reach the Defendants’

Rule 12(b)(6) motion to dismiss the RICO claims. 3

                     Sufficiency of the RICO Allegations Under
                                 Rule 12(b)(6)

            Section 1964(c) of the RICO statute provides a private

right of action to any person “injured in his business or

property by reason of” a substantive RICO violation.            18 U.S.C.

§ 1964(c).    But the statute does not reach foreign injuries: in

RJR Nabisco, the Supreme Court held that Section 1964(c) “does

not overcome the presumption against extraterritoriality” and




      3 The Defendants frame this question, at times, as one of Article III

standing. If that were the case, I would need to resolve it before reaching
the merits. See, e.g., Anderson Grp. LLC v. City of Saratoga Springs, 805
F.3d 34, 44 (2d Cir. 2015) (“[S]tanding is a threshold matter [that a court]
must resolve before reaching the merits.”). But this is a question of SRB’s
“capacity” to sue under Saudi law. Capacity to sue is “conceptually
distinct” from standing and is “ordinarily not a jurisdictional issue.” LBBW
Luxemburg S.A. v. Wells Fargo Sec., LLC, 744 F. App'x 710, 714 n.3 (2d Cir.
2018) (summary order) (quoting 59 Am. Jur. 2d Parties § 26); see also In re
World Trade Ctr. Lower Manhattan Disaster Site Litig., 846 F.3d 58, 66 (2d
Cir. 2017) (summary order) (“The issue of lack of capacity to sue does not go
to the jurisdiction of the court, as is the case when the plaintiffs lack
standing.” (quoting City of New York v. State, 86 N.Y.2d 286, 292 (1995)).
The Defendants’ argument that SRB is “a defunct entity . . . evokes the
concept of capacity, not standing.” Manhattan Review LLC v. Yun, No. 16-CV-
0102, 2016 WL 6330474, at *3 (S.D.N.Y. Aug. 15, 2016), report and
recommendation adopted, 2016 WL 6330409 (S.D.N.Y. Oct. 26, 2016).

      Defendants attempt to bridge this gap by arguing that SRB’s dissolution
precludes it from seeking redress (which would defeat standing). See R.
Bazzi Mot. at 13 (citing Fund Liquidation Holdings LLC v. Citibank, N.A., 399
F. Supp. 3d 94, 103 (S.D.N.Y. 2019); Sonterra Capital Master Fund Ltd. v.
Credit Suisse Grp. AG, No. 15-CV-871, 2019 WL 4413197, at *3-4 (S.D.N.Y.
Sept. 16, 2019); XP Vehicles, Inc. v. Dep’t of Energy, 118 F. Supp. 3d 38, 64
(D.D.C. 2015) (same)). But there is no assertion here that SRB has formally
dissolved. Indeed, Defendants’ own submissions suggest the opposite: their
expert attests that a Saudi court “would” enter an order dissolving SRB, were
the question posed. Hammoudi Suppl. Decl. ¶ 29. And the parties appear now
to agree that SRB has followed the necessary procedures under Saudi law to
“continue the company” despite its losses. Koop Aff. ¶¶ 10-11; Hamoudi Supp.
Decl. ¶ 22.

                                     12
therefore a private plaintiff “must allege and prove a domestic

injury to its business or property.”      RJR Nabisco, Inc. v.

European Cmty., 136 S. Ct. 2090, 2106 (2016).      SRB has not

plausibly alleged a domestic injury here.

            The Supreme Court did not provide guidance in RJR

Nabisco on how to tell a foreign injury from a domestic one.

The Second Circuit did, though, in Bascuñán v. Elsaca, 874 F.3d

806 (2d Cir. 2017) (“Bascuñán I”).      Plaintiff Bascuñán was a

citizen and resident of Chile, but he alleged a series of

“injuries to property located within the United States” arising

out of the theft of his assets by his financial advisor.      Id. at

810.    The Second Circuit held that certain of these injuries

were domestic, and certain were not.

            The distinction turned almost entirely on the locus of

the property when it was stolen.       Bascuñán framed the inquiry as

an endeavor “to determine where the economic losses alleged by a

civil RICO plaintiff are located geographically,” id. at 817 —

not where the alleged misconduct occurred.      The Court concluded

“that an injury to tangible property is generally a domestic

injury only if the property was physically located in the United

States.”    Id. at 819.   Accordingly, the Court held the theft of

funds from foreign bank accounts to be a foreign injury, and the

theft of funds from U.S. bank accounts to be a domestic one.

Id.    Two years later, when the case was back on appeal, the

                                  13
Circuit reiterated this point, finding for example that one

alleged injury was domestic where the “theft or misappropriation

occurred when the funds left the Estate, at which time they were

located in a Morgan Stanley bank account in New York.”      Bascuñán

v. Elsaca, 927 F.3d 108, 118 (2d Cir. 2019) (“Bascuñán II”).

           The geographies in this case and Bascuñán are in some

sense inverted.    The defendant in Bascuñán — Bascuñán’s

financial advisor and cousin, Elsaca — resided outside the

United States throughout the scheme, but stole funds located

here.   Bazzi is alleged to have resided in the United States

throughout much of the scheme, but to have stolen funds located

in Saudi Arabia.    Despite the inverted geographies, Bascuñán’s

holding and reasoning dictate the outcome here, as the language

quoted above makes clear:    all of the money that Riad Bazzi

allegedly stole came from accounts located in Saudi Arabia, even

if it made its way to accounts in the United States thereafter.

Am. Compl. ¶¶ 66-73.

           Plaintiffs contend that Bascuñán does not control.

They argue that jurisdiction can also lie when the offending

conduct occurs in the U.S., rather than simply the effects of

that conduct.   They assert that Bascuñán does not — and cannot —

hold otherwise, because the wrongdoer in that case (Mr. Elsaca)

was located in Chile throughout the relevant time period.     But

this argument is inconsistent with Bascuñán’s reasoning, as set

                                 14
out above; and several district courts applying the first

Bascuñán decision have expressly held that RICO does not reach

injuries to property located abroad, even if the wrongdoer acts

from within U.S. borders.   See, e.g., Martin Hilti Family Tr. v.

Knoedler Gallery, LLC, 386 F. Supp. 3d 319, 345 (S.D.N.Y. 2019)

(“[E]vidence that Defendants’ ‘corrupt activities’ took place in

the United States does not demonstrate that the Trust suffered a

‘domestic injury.’”); City of Almaty, Kazakhstan v. Ablyazov,

No. 15-CV-5345, 2018 WL 3579100, at *2 (S.D.N.Y. July 25, 2018)

(“The appropriate subject of the inquiry is not the location of

the injurious conduct but the location where the injury itself

arose.”) (cleaned up)); Newman v. Jewish Agency for Israel, No.

16-CV-7593, 2017 WL 6628616, at *5 (S.D.N.Y. Dec. 28, 2017) (the

domestic injury inquiry focuses on “the location of Plaintiffs’

property or financial interests” and not “the location of the

Defendants”); Elsevier Inc. v. Pierre Grossmann, IBIS Corp., No.

12-CV-5121, 2017 WL 5135992, at *4 (S.D.N.Y. Nov. 2, 2017) (“To

determine whether a plaintiff has satisfied [the domestic

injury] requirement, courts in this District have adopted a

‘locus-of-effects approach,’ which ‘focus[es] on where the

plaintiff felt the effects of the injury’ rather than ‘where the

defendant committed the injury-inducing acts.’”).

          In trying to avoid the dictates of Bascuñán, SRB also

invokes Tatung Co., Ltd. v. Shu Tze Hsu, 217 F. Supp. 3d 1138

                                15
(C.D. Cal. 2016).   The district court in Tatung identified a

domestic RICO injury, based in part on its observation that

“many of the actions that constitute part of the RICO scheme

took place in California.”   Id. at 1157.   But Tatung is

unavailing here, because some of those actions that took place

in California also led to harm in California.    For example, the

Tatung defendants endeavored to evade payment of a judgment

obtained in the U.S.   Id. at 1156.   The Tatung court held that

the U.S. judgment was, itself, a form of property — property

obviously located here.   Id.   In any event, to the extent Tatung

conflicts with Bascuñán, Bascuñán of course controls.

          For these reasons, SRB has failed to allege a domestic

injury, and its civil RICO claim must be dismissed.    Having

dismissed the RICO claim on that basis, the Court has no cause

to reach the statute of limitations issue (the Bazzis’ second

articulated basis for dismissal of the RICO claims).

                  State-Law Claims and Diversity Jurisdiction

          SRB also brings a number of state-law claims against

the Bazzis:   fraud and breach of fiduciary duty against Riad

Bazzi, and unjust enrichment and civil conspiracy against both

Riad and Souad.   Defendants contend that the choice of law

governing these claims (New York law versus Saudi law) should

turn on New York’s “interest analysis,” see Cooney v. Osgood

Mach., Inc., 81 N.Y.2d 66, 72 (1993), and that the interest

                                 16
analysis requires the application of Saudi law.     Applying Saudi

law, the Defendants continue, the state-law claims should be

dismissed under Fed. R. Civ. P. 12(b)(6).

          Before reaching the choice-of-law question or the

12(b)(6) analysis of the state claims, however, the Court turns

— sua sponte — to the question of whether diversity jurisdiction

lies in this case.    If it does not, I would likely decline to

exercise supplemental jurisdiction over the state-law claims,

given that no federal claim survives.     See 28 U.S.C.

§ 1367(c)(3).

          I called for supplemental submissions on the existence

of diversity jurisdiction on January 28, 2021.     In their

submissions, the parties appear to agree on the law applicable

to the diversity analysis.    Defs.’s Letter, ECF No. 30; Pls.’s

Letter, ECF No. 31.    They disagree, however, on the place of the

Bazzis’ domicile.    Defs.’s Letter at 2 (“[T]he Bazzis are dual

citizens domiciled in Lebanon at least as of when this case was

filed in September 2019, and they continue to be domiciled in

Lebanon through the present day.”); Pls.’s Letter at 4 (“[T]he

law and the evidence establish conclusively that for purposes of

this suit, Defendants were domiciled in New York at the time the

Complaint was filed.”).    Establishing domicile in this case will

involve a fact-intensive inquiry.     See, e.g., Bank of India v.

Subramanian, No. 06-CV-2026, 2007 WL 1424668, at *4 (S.D.N.Y.

                                 17
May 15, 2007) (noting that “domicile inquiries are fact-

intensive”).

            Given this uncertainty, I decline to rule on the

motion to dismiss the state-law claims at this point.      I

therefore dismiss the Defendants’ 12(b)(6) motion on the state

claims, without prejudice to refile if the Court’s diversity

jurisdiction is established.    In the meantime, I will hold a

remote hearing on April 21, 2021 to determine whether

jurisdiction exists.    The parties should be prepared to call

witnesses whose testimony they believe is relevant to the

domicile of the Defendants (and any relevant change thereof).

See, e.g., Herrick Co. v. SCS Commc'ns Inc., 251 F.3d 315, 322–

23 (2d Cir. 2001) (discussing the parties’ respective burdens

when a change in domicile is alleged); Pacho v. Enter. Rent-A-

Car, 510 F. Supp. 2d 331, 335 (S.D.N.Y. 2007) (same).

Defendants should be prepared to testify personally.      In

anticipation of this hearing, the Court grants plaintiff thirty

days to conduct limited discovery on the issue of the Bazzis’

domicile.    Any documents to be submitted shall be pre-marked and

filed with the Court at least two business days prior to the

hearing.

            In the event that diversity jurisdiction is

established, the Court will take up the question of whether SRB

maintains a continuing legal existence under applicable law.

                                 18
                                 Conclusion

           In sum, the Defendants’ motion to dismiss is granted

in part.   NACAP lacks standing to sue and is dismissed.   SRB has

failed to allege a domestic injury, and its civil RICO claims

are therefore dismissed.   The motion to dismiss the state-law

claims is itself dismissed, without prejudice, pending the

outcome of a hearing and determination on whether diversity

jurisdiction exists, and (if necessary) whether SRB has capacity

to sue.


           SO ORDERED.



                                _/s Eric Komitee____________
                                ERIC KOMITEE
                                United States District Judge


Dated:     March 16, 2021
           Brooklyn, New York




                                 19
